Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechyne et al. (2005/0137553; hereinafter Bechyne) in view of Zander et al. (2005/0154365) and/or Goepfert (7,334,682).  Bechyne discloses a product (Figs. 4-9) comprising a feminine hygiene pad (20) in a folded configuration provided within an individual envelope package (60) having a front panel and a rear panel (Fig. 4).  The pad has a pad length along a longitudinal direction and a pad width along a lateral direction, and the pad in the folded configuration is folded separately of the envelope package (Figs. 1-3) and is entirely contained within the envelope package.  The envelope package has a rectangular shape and comprises a section of polymeric film (16; [0041]), a pair of oppositely-disposed, substantially straight and substantially parallel side seams (54) along which respective portions of the polymer film forming the front panel and rear panel are attached to each other, the seams having a seam length, a top edge extending from one side seam to the other when the envelope package is in a closed configuration, and a closure flap (42) having a proximal portion proximate the top edge and terminating at a distal edge.  Bechyne further discloses the envelope package is configured to create an access opening upon lifting of the closure flap at the distal edge, the access opening having an opening edge (48; Fig. 9), the closure flap overlaps the opening edge, and the closure flap may be lifted to create the access opening while allowing material along the side seams to remain unseparated along a majority, substantially all, or all of the respective lengths of the side seams.  Bechyne also discloses the other claimed limitations except for the pad in the folded configuration comprises folds along at least two lateral fold lines that divides the pad length and the seams being oriented generally parallel with the longitudinal direction of the pad as contained within the package as claimed.  Zander shows a product (Figs. 1-3) comprising a feminine hygiene pad (10) in a folded configuration provided within an individualized envelope package having a front panel (64) and a rear panel (62).  The pad has a pad length along a longitudinal direction and a pad width along a lateral direction, and the folded configuration comprises folds (30, 32; Figs. 5-6) along at least two lateral fold lines that divide the pad length.  The envelope package comprises a pair of oppositely-disposed, substantially straight and substantially parallel side seams (74) and the seams being oriented generally parallel with the longitudinal direction of the pad as contained within the package.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Zander to modify the product of Bechyne so the product is constructed with the pad in the folded configuration comprises folds along at least two lateral fold lines that divides the pad length and the seams being oriented generally parallel with the longitudinal direction of the pad as contained within the package to provide a compact individualized envelope package and also to provide more convenience for a user to carry the compact individualized envelope package.
As to claim 2, Bechyne further discloses the closure flap (42) comprises a flap sticker (50, 70; Fig. 8) that overlaps and covers the opening edge.
As to claim 3, Bechyne discloses the opening edge has a path length, and the flap sticker overlaps and covers the opening edge over a majority of the path length, preferably the entirely of the path length.
As to claims 4-5, Bechyne discloses the opening edge is formed by perforating or cutting a portion of the polymeric film forming a front panel of the envelope package along a path of separation defining the opening edge, and the overlapping flap sticker with adhesive thereon (70) holds the flap in a closed position.  To the extent that Bechyne fails to disclose the opening edge (48) is formed by perforating or cutting for forming the front panel as claimed, Zander further shows the front panel having an opening edge (56) and the opening edge appears to form by cutting from a strip or web material (52; [0079]).  Goepfert teaches a product comprising a package (10) having an opening edge (13) and the opening edge is formed by perforating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Zander and/or Goepfert to modify the product of Bechyne so the envelope package is constructed with the opening edge is formed by perforating or cutting the portion of the polymeric film forming the front panel because such method of forming the opening edge is old and conventional in the packaging art.
As to claim 6, Bechyne discloses the opening edge is oriented transversely to the side seams.
As to claim 7, Bechyne further fails to disclose the opening edge follows a curving path as claimed.  Goepfert further teaches the opening edge follows a curving path.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Goepfert to modify the product of Bechyne so the envelope package is constructed with the opening edge follows a curving path as claimed because the selection of the specific shape for the opening edge such as the straight opening edge as taught by Bechyne or Zander or the curving path opening edge as taught by Goepfert or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 8, Zander shows the pad (10) in the folded configuration has a first dimension measured parallel to the side seams and a second dimension measured perpendicular to the side seams, and when the package is in an opened configuration, the opening edge (56) exposes a greatest portion of the first dimension at a location between the side seams.
As to claim 9, Zander shows the pad in the folded configuration has a singularized main fold nose, and the pad is oriented within the envelope package such that the singularized main fold nose is exposed by the access opening (Fig. 3).

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736